UNITED STATES DISTRICT COURT .

U.S. GISTRICT EGURT

BISTRICT OF MAINE
ORTLAND

PORTL
RECEIVED & FILED
I$ SEP 25 P i290

DISTRICT OF MAINE

UNITED STATES OF AMERICA

 

pEPUTY LER
v. ) CRIMINAL NO. 2:18-cr-00103-NT-002
)
LOURDES SUERO a/k/a )
LOURDES LORA a/k/a )
LULU \

ORDER OF DISCHARGE

It appearing that the defendant is now entitled to be discharged for the reason that
the Court has granted the motion of the Government for dismissal, of the offense of
Conspiracy to Commit Sex Trafficking of a Minor as charged in Count Two of the
Indictment,

iT IS THEREFORE ADJUDGED THAT THE DEFENDANT IS HEREBY
DISCHARGED PURSUANT TO RULE 48(a), Fed. R. Crim. P.

Dated this 25" day of September, 2019.

—
te ae ———_
Nancy @efresen
U. S. District Court Judge
